             Case 2:18-cr-00001-MCE Document 96 Filed 08/11/21 Page 1 of 2



 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2   5701 Lonetree Blvd., Suite 312
     Rocklin, California 95765
 3
     Telephone: (916) 444-6100
 4   Fax:          (916) 930-6093
     E-Mail:       tashachalfant@gmail.com
 5
 6   Attorney for Defendant
     LIONEL ORNELAS
 7
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      2:18-CR-0001 MCE

12                               Plaintiff,         STIPULATION AND ORDER TO
13                                                  CONTINUE J&S TO SEPTEMBER 2,
                   v.                               2021
14
15   LIONEL ORNELAS,

16                              Defendant.
17
18
19
           The above matter is currently scheduled for Judgment and Sentencing on August
20
     26, 2021. The defense is requesting to continue the date to September 2, 2021.
21
           Counsel for Mr. Ornelas is unavailable during the last week in August due to
22
     travel on another case. We are requesting a one week continuance of the sentencing.
23
           The parties have no objections to this request. This is necessary to properly
24
     represent the defendant.
25
           The new date requested for Judgment and Sentencing is September 2, 2021, at
26
     10:00 a.m. All disclosure dates have previously been satisfied.
27
28



                                              -1-
             Case 2:18-cr-00001-MCE Document 96 Filed 08/11/21 Page 2 of 2



 1                                               Respectfully submitted,
 2
 3   Dated: August 3, 2021                     /s/Tasha Paris Chalfant
                                                 TASHA PARIS CHALFANT
 4                                               Attorney for Defendant
                                                 LIONEL ORNELAS
 5
 6   Dated: August 3, 2021                     /s/Tasha Paris Chalfant for
                                                  KELLI L. TAYLOR
 7
                                                  Assistant United States Attorney
 8                                                Counsel for Plaintiff
 9
10
                                         ORDER
11
12         The August 26, 2021, Judgment and Sentencing in this case is hereby VACATED
13
     and CONTINUED to September 9, 2021.
14
           IT IS SO ORDERED.
15
16   Dated: August 10, 2021

17
18
19
20
21
22
23
24
25
26
27
28



                                        -2-
